Citation Nr: 1728791	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for osteomalacia of the left knee, evaluated as 10 percent disabling for the period prior to June 15, 2012, and as 40 percent disabling for the period from that date



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1971.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco.

A March 2016 Board decision denied entitlement to a rating in excess of 10 percent prior to June 15, 2012, and in excess of 40 percent thereafter for osteomalacia of the left knee.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims and in an October 2016 order, the Court granted a Joint Motion for Remand, vacating the Board's March 2016 decision and remanded the case to the Board for action consistent with the Joint Motion.  The case was remanded by the Board in February 2017 to conduct development pursuant to the directives of the Joint Motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2017 remand directed that the Veteran be scheduled for a VA examination to assess the severity of his service connected left knee disability.  Such an examination was scheduled for March 6, 2017, but the Veteran failed to attend the examination.  However, the Veteran's representative contended in his June 2017 presentation to the Board asserted that the record did not reflect a copy of any notification of the date, time, and location of this examination that was sent to the Veteran (Emphasis added).  More specifically, the Veteran's representative set forth as follows:  

There is no letter contained in the record that would allow us to acknowledge that the [V]eteran received timely notice of the date, time, and location of the VES [Veterans Evaluation Service] appointment.  In the absence of any objective evidence that the [V]eteran was notified of the appointment, and given the fact that less than two weeks (approximately 11 days) exist between the date that the request was sent to VES for the examination (February 23) and the date VES alleges the veteran failed to attend (March 6), we are extremely skeptical about any notification that he may have received.

In light of the above, the Veteran's representative requested that the case be remanded again to afford the Veteran a VA examination, and that the record reflect that the Veteran was notified of the place, date, and time of this examination.  

While the record does reflect a document dated February 23, 2017, completed by VES containing the address of the Veteran listing the time and location of the VA examination scheduled for March 6, 2017, there is no specific indicia in this document, or elsewhere in the record, that a letter was actually mailed to the Veteran notifying him of the March 2017 VA examination.  As such, the limited amount of time between the February 23, 2017, document referencing the scheduling of the examination and the date the examination was to take place, and the argument of the Veteran's representative in his June 2017 presentation to the Board, the undersigned finds that the Veteran should be given one more opportunity to attend a VA examination to assess the severity of his service connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination concerning the severity of the Veteran's service-connected left knee disability.  Documentation that notice of the location, date, and time of this examination was sent to the Veteran should be associated with the record.  The electronic claims file must be made available to the examiner for review and the examiner must note that review in the examination report.  The report of examination should include a complete rationale for all opinions expressed concerning the following.

A) The examiner should set forth all current complaints and findings pertaining to the service-connected left knee disability.  The examiner should address the range of right knee motion in degrees of flexion and extension, and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling, or atrophy.  The examiner must identify the point in range of motion where pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. 

B) The examiner must also test the range of motion of the left knee in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  The examiner should also provide the range of motion of the right knee, for comparison.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

C) The examiner must indicate whether the Veteran has meniscus condition and whether there is recurrent subluxation or instability of the left knee, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  The examiner must also consider previous VA examination reports of record to include an October 2008 medical opinion that diagnosed the Veteran with a medial meniscus/ positive McMurray's test. 

2.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the claim.  See 38 C.F.R.
§ 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

3.  Following completion of the above, readjudicate the claim for an increased rating for the service connected left knee disability.  To the extent this does not result in a complete grant of all benefits sought, the Veteran and his representative should be provided with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




